FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                          August 16, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
DAVID WEBB,

      Plaintiff - Appellant,

v.                                                          No. 17-4048
                                                 (D.C. No. 1:11-CV-00128-DN-EJF)
TERRY L. THOMPSON; KEVIN                                      (D. Utah)
MCCLEOD; KEVIN BURTON; FNU
WEST; FNU JOHNSON; FNU GATES;
FNU FLATT; JON J. GREINER;
TIMOTHY SCOTT; FNU MURRAY,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, MURPHY, and MATHESON, Circuit Judges.
                  _________________________________

      Plaintiff-Appellant David Webb, appearing pro se, appeals from the dismissal

of his case following his entry into a settlement agreement with Defendants -


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
Appellees after our remand in Webb v. Scott, 643 F. App’x 711 (10th Cir. 2016)

(unpublished). The parties are familiar with the facts and we need not restate them

here other than to say that two groups of defendants, the Ogden City defendants and

the Weber County defendants, settled with Mr. Webb after a settlement conference

conducted by a magistrate judge. Mr. Webb was represented by pro bono counsel

and signed a release of claims. The district court granted a motion to enforce the

settlement agreement, dismissed all claims against the two groups of defendants, and

entered a final judgment.

       On appeal, Mr. Webb argues that he should not be bound by the settlement

agreement because of fraud by the parties and their attorneys and because he was

pressured to settle. He also seeks to reopen the district court’s grant of summary

judgment in favor of the Ogden defendants, which was certified as final and

ultimately resulted in our remand order.

       Mr. Webb did not timely respond to the Ogden City defendants’ motion to

enforce the settlement agreement and the district court granted it. See DUCiv R 7-

1(d). Although he later argued that the district court lacked jurisdiction because he

filed a notice of appeal, that contention is plainly without merit; a non-appealable

order does not divest the district court of jurisdiction.

       We evaluate the enforcement of a settlement agreement for an abuse of

discretion. United States v. Hardage, 982 F.2d 1491, 1495 (10th Cir. 1993). We find

no abuse of discretion here. The magistrate judge held a settlement conference, Mr.

Webb, represented by appointed counsel, agreed to the settlement terms, signed a

                                             2
release, and the terms of the settlement agreement were placed on the record. Mr.

Webb apparently changed his mind thereafter. Counsel circulated a proposed order

dismissing all claims with prejudice. Not surprisingly, the Ogden City defendants

moved to enforce the settlement agreement attaching Mr. Webb’s notice of appeal

and the claims that he makes here in one form or another.

      AFFIRMED. Mr. Webb’s July 5, 2017 motion is denied. The Ogden City and

Weber County defendants’ motions for costs and attorney’s fees are granted. Fed. R.

App. P. 38. The matter is remanded to the district court for determining those costs

and fees.

                                           Entered for the Court



                                           Paul J. Kelly, Jr.
                                           Circuit Judge




                                          3